                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )                     CRIMINAL ACTION
                                            )
v.                                          )                     No. 04-20044-01-KHV
                                            )
ANDRE IVORY,                                )
                                            )
                         Defendant.         )
____________________________________________)

                                MEMORANDUM AND ORDER

       On October 27, 2005, defendant pled guilty to six counts of distributing and possessing

with intent to distribute cocaine base (Counts 2–7).       On December 13, 2005, a jury found

defendant guilty of conspiracy to kill a federal witness (Count 8), attempt to kill a federal witness

(Count 10) and discharge of a firearm during the commission of a crime of violence (Count 11).

On May 2, 2006, the Court sentenced defendant to a controlling term of life in prison. 1 On

February 26, 2010, the Court overruled defendant’s initial motion to vacate sentence under

28 U.S.C. § 2255. Memorandum And Order (Doc. #525). On December 6, 2019, based on

United States v. Davis, 139 S. Ct. 2319, 2336 (2019), the Tenth Circuit granted defendant

authorization to file a second or successive Section 2255 motion challenging his conviction and

sentence under 18 U.S.C. § 924(c) (Count 11). Order (Doc. #583). This matter is before the

Court on defendant’s Motion For Appointment Of Counsel (Doc. #584) filed February 20, 2020.

For reasons stated below, the Court overrules defendant’s motion.

       Defendant seeks appointment of counsel to assist in filing a Section 2255 motion. Unless


       1
                The Court sentenced defendant to 360 months in prison on Counts 2 and 3; life in
prison on each of Counts 4 through 7; 240 months in prison on Counts 8 and 10; and 120 months
in prison on Count 11 with the sentence on Count 11 to be served consecutively to the sentence on
all other counts.
the Court determines that an evidentiary hearing is required, defendant has no constitutional or

statutory right to appointment of counsel in the prosecution of a post-conviction motion such as

one under Section 2255.       Rule 8(c) of the Rules Governing Section 2255 Proceedings; see

Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); United States v. Evans, 51 F.3d 287, 1995 WL

139420, at *1 (10th Cir. 1995). In determining whether to appoint counsel in a civil case, the

Court considers several factors including (1) the merit of the litigant’s claims; (2) the nature of the

factual issues raised in the claims; (3) the litigant’s ability to present his or her claims; and (4) the

complexity of the claims involved. See Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991).

        Applying these factors, defendant is not entitled to counsel. The Tenth Circuit found that

defendant had made a prima facie showing that his second or successive Section 2255 motion

satisfies the gatekeeping requirements for such motions, but it did not address the merits of such a

motion.    From a preliminary review of defendant’s contemporaneous convictions including

conspiracy to kill and attempt to kill a federal witness, his claim under Davis appears to lack merit.

In any event, his claim is not particularly complex factually or legally. Further, defendant appears

able to adequately present his claim. Indeed, based on his pro se filings, the Tenth Circuit

authorized his successive Section 2255 motion.          For these reasons, at this stage, the Court

overrules defendant’s motion to appoint counsel to help him file a Section 2255 motion.

        Defendant also asks the Court to appoint counsel to help him file a motion to reduce his

sentence under the First Step Act of 2018, Pub. Law 115-391 (S. 756), 132 Stat. 5194 (enacted

Dec. 21, 2018). This issue was not within the scope of the Tenth Circuit’s recent order. On

January 2, 2019, the Honorable Julie A. Robinson of the District of Kansas appointed the Office

of the Federal Public Defender to represent any indigent defendant who was previously convicted

and sentenced in the District of Kansas to determine whether that defendant may qualify for relief
                                                  -2-
under Section 404 of the First Step Act of 2018, and if so, to assist the defendant in obtaining such

relief. At this stage, the Court overrules defendant’s request for counsel under the First Step Act

as moot. If the Office of the Federal Public Defender declines to seek relief on defendant’s behalf

and if it has not already done so, it shall notify defendant no later than April 30, 2020.

       IT IS THEREFORE ORDERED that defendant’s Motion For Appointment Of Counsel

(Doc. #584) filed February 20, 2020 is OVERRULED.

       IT IS FURTHER ORDERED that if the Office of the Federal Public Defender

declines to seek relief on defendant’s behalf under the First Step Act of 2018 and if it has not

already done so, it shall notify defendant no later than April 30, 2020.

       The Clerk is directed to forward a copy of this order to the Office of the Federal

Public Defender.

       Dated this 27th day of March, 2020 at Kansas City, Kansas.

                                                       s/ Kathryn H. Vratil
                                                       KATHRYN H. VRATIL
                                                       United States District Judge




                                                 -3-
